United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-2131
                                     ___________

Eural Wills,                              *
                                          *
               Appellant,                 *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the Western
Nurse Haines,                             * District of Missouri.
                                          *
               Appellee.                  *      [UNPUBLISHED]
                                     ___________

                            Submitted: June 29, 2001
                                Filed: September 26, 2001
                                    ___________

Before WOLLMAN, Chief Judge, HANSEN, and MORRIS SHEPPARD ARNOLD,
Circuit Judges.
                             ___________
PER CURIAM.


      Eural Wills, a prisoner at the United States Medical Center for Federal Prisoners
in Springfield, Missouri (Center), appeals the district court’s pre-service dismissal of
his Bivens1 action and the court’s denial of his motion to reconsider. Wills, who suffers
from total renal failure, alleged in his complaint that Nurse Haines of the Center’s



      1
       Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971).
dialysis unit “negligently misplaced a hemodialysis needle in [his] left arm,” causing
irreparable nerve damage as diagnosed by an “outside neurologist.” The district court
dismissed the complaint pursuant to 28 U.S.C. § 1915A(b) (permitting dismissal of
inmate civil complaint if it fails to state claim upon which relief may be granted)
because negligence claims are not cognizable under Bivens.
      In his timely motion to reconsider, Wills added allegations that Haines, angry
because Wills insisted she follow established procedure for correct identification of his
artificial kidney, had “deliberately stabbed him” with the needle; he provided a
consulting neurologist’s report opining that Wills’s nerve damage was consistent with
traumatic injury. The district court denied Wills’s motion and denied leave to proceed
in forma pauperis (IFP) on appeal. Wills has renewed his IFP motion in this court.


      After de novo review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999)
(per curiam), we find that the allegations in Wills’s motion for reconsideration were
sufficient to allege an Eighth Amendment violation by Nurse Haines. See Hudson v.
McMillian, 503 U.S. 1, 9 (1992) (contemporary standards always are violated when
prison officials maliciously and sadistically use force to cause harm, whether or not
significant injury is evident). Therefore, dismissal of Wills’s claim was premature. See
Williams v. Dep’t of Corr., 208 F.3d 681, 682 (8th Cir. 2000) (per curiam) (when
complaint did not state claim but court could infer, from pro se prisoner’s post-
judgment pleadings, allegation of retaliation for engaging in constitutionally protected
activity, prisoner should have been given opportunity to amend complaint).


      Accordingly, we grant Wills permission to proceed IFP, leaving the fee-
collection details to the district court in accordance with 28 U.S.C. § 1915(b); and we

                                           2
reverse the judgment of the district court and remand for further proceedings consistent
with this opinion.


      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           3